—In an action to foreclose a mortgage upon real property, the defendants Ronald B. Losner, Shirley Losner, and Ronald B. Losner, P. C., appeal from an order of the Supreme Court, Richmond County (Sangiorgio, J.), dated April 10, 2000, which denied their motion pursuant to CPLR 3215 (c) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The court providently exercised its discretion in denying the appellants’ motion pursuant to CPLR 3215 (c) to dismiss the complaint (see, Richards v Lewis, 243 AD2d 615). Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.